Citation Nr: 1522973	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  13-20- 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to an effective date earlier than May 7, 2012, for the assignment of a 100 percent rating for adjustment disorder with dysthymia.

2.  Entitlement to an effective date earlier than May 7, 2012, for the assignment of a 100 percent rating for hypertensive arteriosclerotic heart disease (previously evaluated as left ventricle hypertrophy).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher

INTRODUCTION

The Veteran served on active duty from July 1974 to July 1992.

This case is before the Board of Veterans' Appeals (Board) on appeal of an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila. 

In addition to the paper claims file, there is a Veterans Benefits Management System (VBMS) electronic claims file associated with the Veteran's claim.  The documents in the VBMS file include a January 2015 Informal Hearing Presentation.

FINDINGS OF FACT

1.  The Veteran was awarded service connection for adjustment disorder with dysthymia, and assigned a 30 percent disability rating, effective July 11, 2000, in a December 2001 rating decision.

2.  On May 15, 2003, VA received the Veteran's increased rating claim; the RO granted a 70 percent rating for adjustment disorder with dysthymia effective that date of claim, in an unappealed November 2003 rating decision.

3.  The Veteran was awarded service connection for left ventricle hypertrophy, and assigned a 30 percent disability rating, effective July 1, 2003, in a January 2004 rating decision.

4.  An unappealed January 2007  rating decision denied ratings in excess of 70 percent for adjustment disorder with dysthymia and in excess of 30 percent for left ventricle hypertrophy.

5.  On May 7, 2012, VA received the Veteran's claim for a total rating based on individual employability due to service-connected disabilities (TDIU).
 
6.  The record does not contain an unadjudicated formal or informal claim of entitlement to an increased rating after January 2007 and prior to May 7, 2012. 

7.  The medical evidence first shows findings warranting 100 percent schedular ratings for adjustment disorder with dysthymia and hypertensive arteriosclerotic heart disease (previously characterized as left ventricle hypertrophy) in June 2012 VA examination reports.

CONCLUSIONS OF LAW

1.  The criteria for the assignment of an effective date prior to May 7, 2012, for the award of a 100 percent rating for adjustment disorder with dysthymia have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5110 (West 2014); 38 C.F.R. §§ 3.159, 3.400 (2014).

2.  The criteria for the assignment of an effective date prior to May 7, 2012, for the award of a 100 percent rating for hypertensive arteriosclerotic heart disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5110 (West 2002); 38 C.F.R. §§ 3.159, 3.400 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id. 

With respect to the earlier effective date claims, the October 2012 rating decision on appeal granted 100 percent ratings and assigned effective dates for the awards.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that once the underlying claim is granted, further notice as to downstream questions, such as the effective date, is not required.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.

The Board also finds the Veteran has been afforded adequate assistance in response to his earlier effective date claim.  The Veteran's service treatment records (STRs) and available post-service examination reports and treatment records (VA and private) are on file.  The Veteran has not identified any other pertinent evidence that remains outstanding.  VA's duty to assist is met. In sum, the Board is satisfied that any procedural errors in the RO's development and consideration of the claim were insignificant and non-prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claim.

II.  Earlier Effective Dates

The Veteran claims that he is entitled to an effective date of May 15, 2003, for the awards of 100 percent schedular ratings for adjustment disorder with dysthymia and hypertensive arteriosclerotic heart disease.  See July 2013 VA Form 9.

The general rule with respect to the effective date of an award of increased compensation is that the effective date of the award "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110(a).  This statutory provision is implemented by regulation that provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1). 

An exception to that rule applies, however, under circumstances where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998). 

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  The date of the filing of a claim is controlling in determinations as to effective dates.  Lalonde v. West, 12 Vet. App. 377 (1999); Hazan v. Gober, 10 Vet. App. 511 (1997). 

VA is required to identify and act on informal claims for benefits.  38 C.F.R. § 3.155(a); see also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  In determining whether there was an earlier claim, the Board is required to determine all potential claims raised by the evidence, applying all relevant laws and regulations, regardless of whether the claim is specifically labeled as a claim for the benefit.  Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  However, an "informal claim must identify the benefit sought."  Id.  The Federal Circuit has elaborated that VA "has a duty to fully and sympathetically develop the veteran's claim to its optimum in order to determine if an informal claim had been raised." 

Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).  Once service connection has been established, receipt of specified types of medical evidence, including VA examination reports, will be accepted as an informal claim for increased benefits.  38 C.F.R. § 3.157.  For example, the date of outpatient or hospital examination or date of admission to a VA hospital will be accepted as the date of receipt of such a claim.  38 C.F.R. § 3.157(b). 

Adjustment Disorder with Dysthymia

Under Diagnostic Code 9440, a 100 percent evaluation is warranted for adjustment disorder where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9440.

The Veteran was awarded service connection for adjustment disorder with dysthymia, and assigned a 30 percent disability rating, effective July 11, 2000, in a December 2001 rating decision.  The Veteran did not appeal this decision and it became final in December 2002.  See 38 C.F.R. § 20.200.

On May 15, 2003, VA received the Veteran's increased rating claim.  In a November 2003 rating decision, the RO granted a 70 percent rating for adjustment disorder with dysthymia, effective May 15, 2003.  The Veteran did not appeal this decision and it became final in November 2004.  Id.

In April 2005, the RO received the Veteran's claim for TDIU.  An October 2005 rating decision denied a rating in excess of 70 percent for adjustment disorder with dysthymia.  He re-submitted a TDIU claim in June 2006.  An unappealed January 2007 rating decision denied a rating in excess of 70 percent for adjustment disorder with dysthymia. The TDIU claim was also adjudicated in this decision.  The Veteran did not appeal this decision and it became final in January 2008.  Id.

There is no evidence of any formal or informal claim for increased rating for adjustment disorder with dysthymia from January 2008 to May 7, 2012.  See 38 C.F.R. §§ 3.155, 3.157 (2014).  Nor was any evidence submitted within the year following the January 2007 rating decision.  See 38 C.F.R. § 3.156(b).

On May 7, 2012, VA received the Veteran's claim for a total rating based on individual employability due to service-connected disabilities (TDIU).  In a June 2012 VA mental disorders examination report, the examiner noted that the Veteran's symptoms included intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene).  Global Assessment of Functioning score was 41, representing serious symptoms.  The examiner stated that the Veteran currently could not be expected to perform adequately at any form of employment.

In the October 2012 rating decision on appeal, the RO granted a 100 percent schedular disability rating for adjustment disorder with dysthymia, effective May 7, 2012, the date the Veteran's claim was received. 

At the outset, it is noteworthy that the Veteran was denied a rating in excess of 70 percent for adjustment disorder in a January 2007 rating decision.  He did not appeal this decision.  The January 2007 rating decision is final based on the evidence of record at the time and not subject to revision in the absence of clear and unmistakable error (CUE) in the decision.  38 U.S.C.A. §§ 7105, 5109A; see Rudd v. Nicholson, 20 Vet. App. 296 (2006) (finding that only a request for revision based on CUE could result in the assignment of an effective date earlier than the date of a final decision).  CUE in the January 2007 rating decision has not been alleged. 

What remains for consideration is whether subsequent to the January 2007 final rating decision and prior to May 7, 2012, there was a formal or informal claim for an increased rating for adjustment disorder.  No such claim was received.  The earliest document in the claims file received after the January 2007 rating decision that can be construed as a claim for an increased rating is the TDIU claim received from the Veteran on May 7, 2012, the date upon which his current effective date was assigned. 

Under the governing law and regulations outlined above, the Board must review evidence dating back to May 7, 2011, to determine if within that one year prior to the claim, an increase in adjustment disorder was factually ascertainable.  However, there is no pertinent medical evidence for the year prior to the claim for increase.  In fact, there appear to be no pertinent treatment records from this period at all. Without any competent evidence of increased disability warranting an increased rating prior to May 7, 2012, it was not factually ascertainable that an increase in the Veteran's adjustment disorder occurred prior to that date.  The 100 percent rating was assigned by the RO based on a VA examination report dated in June 2012, as noted above.

Hypertensive Arteriosclerotic Heart Disease

Under Diagnostic Code 7007, hypertensive heart disease is assigned a 100 percent rating for chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7007.

The Veteran was awarded service connection for left ventricle hypertrophy, and assigned a 30 percent disability rating, effective July 1, 2003, in a January 2004 rating decision.  The Veteran did not appeal this decision and it became final in January 2005.  See 38 C.F.R. § 20.200.

In April 2005, the RO received the Veteran's claim for TDIU.  An October 2005 rating decision denied a rating in excess of 30 percent for left ventricle hypertrophy.  He re-submitted a TDIU claim in June 2006.  An unappealed January 2007 rating decision denied a rating in excess of 30 percent for left ventricle hypertrophy, and as noted above, also denied TDIU.  The Veteran did not appeal this decision and it became final in January 2008.  Id.

There is no evidence of any formal or informal claim for increased rating for left ventricle hypertrophy from January 2008 to May 7, 2012.  See 38 C.F.R. §§ 3.155, 3.157 (2014).  Nor was any evidence submitted within the year following the January 2007 rating decision.  See 38 C.F.R. § 3.156(b).

On May 7, 2012, VA received the Veteran's claim for a total rating based on individual employability due to service-connected disabilities (TDIU).  In a June 2012 VA heart examination report, the examiner noted that exercise stress test revealed a workload of 2 METs resulted in dyspnea, fatigue, angina and dizziness.  The diagnosis was hypertensive arteriosclerotic heart disease.

At the outset, it is noteworthy that the Veteran was denied a rating in excess of 30 percent for his service-connected heart disability in a January 2007 rating decision.  He did not appeal this decision.  The January 2007 rating decision is final based on the evidence of record at the time and not subject to revision in the absence of clear and unmistakable error (CUE) in the decision.  38 U.S.C.A. §§ 7105, 5109A; see Rudd, supra.  CUE in the January 2007 rating decision has not been alleged. 

What remains for consideration is whether subsequent to the January 2007 final rating decision and prior to May 7, 2012, there was a formal or informal claim for an increased rating for service-connected heart disability.  No such claim was received.  The earliest document in the claims file received after the January 2007 rating decision that can be construed as a claim for an increased rating is the TDIU claim received from the Veteran on May 7, 2012, the date upon which his current effective date was assigned. 

Under the governing law and regulations outlined above, the Board must review evidence dating back to May 7, 2011, to determine if within that one year prior to the claim, an increase in hearing disability was factually ascertainable.  However, there is no pertinent medical evidence for the year prior to the claim for increase.  In fact, there appear to be no pertinent treatment records from this period at all.  Without any competent evidence of increased disability warranting an increased rating prior to May 7, 2012, it was not factually ascertainable that an increase in the Veteran's heart disability occurred prior to that date.  The 100 percent rating was assigned by the RO based on a June 2012 VA examination report that shows that the Veteran's heart disability had become totally disabling.

Conclusion

As a preponderance of the evidence is against the award of an earlier effective date, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).


ORDER

An effective date earlier than May 7, 2012, for the assignment of a 100 percent rating for adjustment disorder with dysthymia is denied.

An effective date earlier than May 7, 2012, for the assignment of a 100 percent rating for hypertensive arteriosclerotic heart disease is denied.



____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


